 
 
I 
111th CONGRESS 1st Session 
H. R. 2323 
IN THE HOUSE OF REPRESENTATIVES 
 
May 7, 2009 
Mrs. Capps (for herself, Ms. Matsui, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To direct the Secretary of Health and Human Services to develop a national strategic action plan to assist health professionals in preparing for and responding to the public health effects of climate change, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Climate Change Health Protection and Promotion Act. 
2.Sense of Congress on public health and climate changeIt is the sense of the Congress that the Federal Government, in cooperation with international, State, tribal, and local governments, concerned public and private organizations, and citizens, should use all practicable means and measures— 
(1)to assist the efforts of public health and health care professionals, first responders, States, tribes, municipalities, and local communities to incorporate measures to prepare health systems to respond to the impacts of climate change; 
(2)to ensure— 
(A)that the Nation’s health professionals have sufficient information to prepare for and respond to the adverse health impacts of climate change; 
(B)the utility and value of scientific research in advancing understanding of— 
(i)the health impacts of climate change; and 
(ii)strategies to prepare for and respond to the health impacts of climate change; 
(C)the identification of communities vulnerable to the health effects of climate change and the development of strategic response plans to be carried out by health professionals for those communities; 
(D)the improvement of health status and health equity through efforts to prepare for and respond to climate change; and 
(E)the inclusion of health policy in the development of climate change responses; 
(3)to encourage further research, interdisciplinary partnership, and collaboration among stakeholders in order to— 
(A)understand and monitor the health impacts of climate change; and 
(B)improve public health knowledge and response strategies to climate change; 
(4)to enhance preparedness activities, and public health infrastructure, relating to climate change and health; 
(5)to encourage each and every American to learn about the impacts of climate change on health; and 
(6)to assist the efforts of developing nations to incorporate measures to prepare health systems to respond to the impacts of climate change. 
3.Relationship to other lawsNothing in this Act in any manner limits the authority provided to or responsibility conferred on any Federal department or agency by any provision of any law (including regulations) or authorizes any violation of any provision of any law (including regulations), including any health, energy, environmental, transportation, or any other law or regulation. 
4.National strategic action plan 
(a)Requirement 
(1)In generalThe Secretary of Health and Human Services, within 2 years after the date of the enactment of this Act, on the basis of the best available science, and in consultation pursuant to paragraph (2), shall publish a strategic action plan to assist health professionals in preparing for and responding to the impacts of climate change on public health in the United States and other nations, particularly developing nations. 
(2)ConsultationIn developing or making any revision to the national strategic action plan, the Secretary shall— 
(A)consult with the Director of the Centers for Disease Control and Prevention, the Administrator of the Environmental Protection Agency, the Director of the National Institutes of Health, the Secretary of Energy, other appropriate Federal agencies, Indian tribes, State and local governments, public health organizations, scientists, and other interested stakeholders; and 
(B)provide opportunity for public input. 
(b)Contents 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall assist health professionals in preparing for and responding effectively and efficiently to the health effects of climate change through measures including— 
(A)developing, improving, integrating, and maintaining domestic and international disease surveillance systems and monitoring capacity to respond to health-related effects of climate change, including on topics addressing— 
(i)water, food, and vector borne infectious diseases and climate change; 
(ii)pulmonary effects, including responses to aeroallergens; 
(iii)cardiovascular effects, including impacts of temperature extremes; 
(iv)air pollution health effects, including heightened sensitivity to air pollution; 
(v)hazardous algal blooms; 
(vi)mental and behavioral health impacts of climate change; 
(vii)the health of refugees, displaced persons, and vulnerable communities; 
(viii)the implications for communities vulnerable to health effects of climate change, as well as strategies for responding to climate change within these communities; and 
(ix)local and community-based health interventions for climate-related health impacts; 
(B)creating tools for predicting and monitoring the public health effects of climate change on the international, national, regional, State, and local levels, and providing technical support to assist in their implementation; 
(C)developing public health communications strategies and interventions for extreme weather events and disaster response situations; 
(D)identifying and prioritizing communities and populations vulnerable to the health effects of climate change, and determining actions and communication strategies that should be taken to inform and protect these communities and populations from the health effects of climate change; 
(E)developing health communication, public education, and outreach programs aimed at public health and health care professionals, as well as the general public, to promote preparedness and response strategies relating to climate change and public health, including the identification of greenhouse gas reduction behaviors that are health-promoting; and 
(F)developing academic and regional centers of excellence devoted to— 
(i)researching relationships between climate change and health; 
(ii)expanding and training the public health workforce to strengthen the capacity of such workforce to respond to and prepare for the health effects of climate change; 
(iii)creating and supporting academic fellowships focusing on the health effects of climate change; and 
(iv)training senior health ministry officials from developing nations to strengthen the capacity of such nations to— 
(I)prepare for and respond to the health effects of climate change; and 
(II)build an international network of public health professionals with the necessary climate change knowledge base; 
(G)using techniques, including health impact assessments, to assess various climate change public health preparedness and response strategies on international, national, State, regional, tribal, and local levels, and make recommendations as to those strategies that best protect the public health; 
(H)
(i)assisting in the development, implementation, and support of State, regional, tribal, and local preparedness, communication, and response plans (including with respect to the health departments of such entities) to anticipate and reduce the health threats of climate change; and 
(ii)acting through the Director of the Centers for Disease Control and Prevention or an appropriate Federal agency, pursuing collaborative efforts to develop, integrate, and implement such plans; 
(I)acting through the Director of the Centers for Disease Control and Prevention or an appropriate Federal agency, creating a program to advance research as it relates to the effects of climate change on public health across Federal agencies, including research to— 
(i)identify and assess climate change health effects preparedness and response strategies; 
(ii)prioritize critical public health infrastructure projects related to potential climate change impacts that affect public health; and 
(iii)coordinate preparedness for climate change health impacts, including the development of modeling and forecasting tools; 
(J)providing technical assistance for the development, implementation, and support of preparedness and response plans to anticipate and reduce the health threats of climate change in developing nations; and 
(K)carrying out other activities determined appropriate by the Secretary to plan for and respond to the impacts of climate change on public health. 
(c)RevisionThe Secretary shall revise the national strategic action plan not later than July 1, 2014, and every 4 years thereafter, to reflect new information collected pursuant to implementation of the national strategic action plan and otherwise, including information on— 
(1)the status of critical environmental health parameters and related human health impacts; 
(2)the impacts of climate change on public health; and 
(3)advances in the development of strategies for preparing for and responding to the impacts of climate change on public health. 
(d)Implementation 
(1)Implementation through HHSThe Secretary shall exercise the Secretary’s authority under this Act and other Federal statutes to achieve the goals and measures of the national strategic action plan. 
(2)Other public health programs and initiativesThe Secretary and Federal officials of other relevant Federal agencies shall administer public health programs and initiatives authorized by statutes other than this Act, subject to the requirements of such statutes, in a manner designed to achieve the goals of the national strategic action plan. 
(3)CDCIn furtherance of the national strategic action plan, the Director of the Centers for Disease Control and Prevention shall— 
(A)conduct scientific research to assist health professionals in preparing for and responding to the impacts of climate change on public health; and 
(B)provide funding for— 
(i)research on the health effects of climate change; and 
(ii)preparedness planning on the international, national, State, regional, and local levels to respond to or reduce the burden of health effects of climate change; and 
(C)carry out other activities determined appropriate by the Director to prepare for and respond to the impacts of climate change on public health. 
5.Advisory board 
(a)EstablishmentThe Secretary shall establish a permanent science advisory board comprised of not less than 10 and not more than 20 members. 
(b)Appointment of membersThe Secretary shall appoint the members of the science advisory board from among individuals who— 
(1)are recommended by the President of the National Academy of Sciences; and 
(2)have expertise in public health and human services, climate change, and other relevant disciplines. 
(c)FunctionsThe science advisory board shall— 
(1)provide scientific and technical advice and recommendations to the Secretary on the domestic and international impacts of climate change on public health, populations and regions particularly vulnerable to the effects of climate change, and strategies and mechanisms to prepare for and respond to the impacts of climate change on public health; and 
(2)advise the Secretary regarding the best science available for purposes of issuing the national strategic action plan. 
6.Reports 
(a)Needs assessment 
(1)In generalThe Secretary shall seek to enter into, by not later than 6 months after the date of the enactment of this Act, an agreement with the National Research Council and the Institute of Medicine to complete a report that— 
(A)assesses the needs for health professionals to prepare for and respond to climate change impacts on public health; and 
(B)recommends programs to meet those needs. 
(2)SubmissionThe agreement under paragraph (1) shall require the completed report to be submitted to the Congress and the Secretary and made publicly available not later than 1 year after the date of the agreement. 
(b)Climate change health protection and promotion reports 
(1)In generalThe Secretary shall offer to enter into, not later than 6 months after the submission of the report under subsection (a)(2), an agreement with the National Research Council and the Institute of Medicine, under which the National Research Council and the Institute of Medicine will prepare periodic reports to aid health professionals in preparing for and responding to the adverse health effects of climate change that— 
(A)review scientific developments on health impacts of climate change; and 
(B)recommend changes to the national strategic action plan. 
(2)SubmissionThe agreement under paragraph (1) shall require a report to be submitted to the Congress and the Secretary and made publicly available not later than July 1, 2013, and every 4 years thereafter. 
7.DefinitionsIn this Act: 
(1)Health impact assessmentThe term health impact assessment means a combination of procedures, methods, and tools by which a policy, program, or project may be judged as to its potential effects on the health of a population, and the distribution of those effects within the population. 
(2)National strategic action planThe term national strategic action plan means the plan issued and revised under section 4. 
(3)SecretaryUnless otherwise specified, the term Secretary means the Secretary of Health and Human Services. 
8.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 
(b)Appropriations to HHSAll funds appropriated to carry out this Act shall be appropriated to the Secretary. 
(c)Distribution of funds by HHSIn carrying out this Act, the Secretary may make funds appropriated pursuant to this section available to— 
(1)other departments, agencies, and offices of the Federal Government; 
(2)foreign, State, tribal, and local governments; and 
(3)such other entities as the Secretary determines appropriate. 
(d)Supplement, not replaceIt is the intent of the Congress that funds appropriated to carry out this Act should be used to supplement, and not replace, existing sources of funding for public health. 
 
